DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 23, the recitation “the first and second absorptive stubs” at line 11 lacks clear antecedent basis.  In addition, it is not clear as to how the first and second absorptive stubs are connected and operate with other elements in the claim.
Allowable Subject Matter
Claims 1-22 are allowed.
Ma (US 2014/0035703) discloses an absorptive coupled-line bandpass filter 200 (see at least figure 2), comprising; a first port P1; a second port P2; a coupled-line bandpass section 21, 25 coupled between the first and second ports P1, P2, wherein the coupled-line bandpass section 21, 25 comprises a set of one or more parallel strip lines 21, 25, which are coupled together in series and are coupled to the first and second ports; wherein the first port P1 is coupled to a first end of the coupled-line 
Jachowski (US 2006/0273869) discloses absorptive bandpass filter comprising strip lines (see at least figure 11).
As to independent claim 1, the prior art of record fail to disclose the coupled-line bandpass section comprises a set of one or more parallel strip line resonators, which are coupled together in series and are coupled to the first and second ports through overlapping coupled-line sections; wherein the first port is coupled to a first end of the coupled-line bandpass section; and wherein the second port is coupled to a second end of the coupled-line bandpass section; a first absorptive stub coupled to the first port; and a second absorptive stub coupled to the second port.
As to independent claim 12, dependent claims 2-11, 13-22, they are allowed for similar reasons with respect to independent claim 1 as set forth above.
Claim 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As to claim 23, the prior art of record fail to disclose the coupled-line bandpass section comprises a set of one or more parallel strip line resonators, which are coupled together in series and are coupled to the first and second ports through overlapping coupled-line sections, wherein at a center frequency of a passband for the absorptive coupled line bandpass filter, the first and second absorptive stubs appear as open circuits, and wherein outside of the passband, the first and second absorptive stubs appear as matched loads to ground and contribute to absorption of out-of-band signals; and outputting the filtered signal through the second port.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/              Primary Examiner, Art Unit 2646